                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION
 ROBIN R. MCCLURE,                                 )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )       No. 4:18-00620-CV-RK
                                                   )
 COMMISSIONER    OF    SOCIAL                      )
 SECURITY ADMINISTRATION;                          )
                                                   )
        Defendant.                                 )
         ORDER GRANTING PLAINTIFF’S APPLICATION FOR ATTORNEY
             FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT
       Now pending before the Court is Plaintiff’s Application for Attorney Fees under the Equal
Access to Justice Act (“EAJA”). (Doc. 18.) Defendant and Plaintiff have agreed to an award of
EAJA fees in the amount of $7,300. (Docs. 19 and 20.)
       Under the EAJA, a prevailing party in an action brought against the United States shall be
awarded attorney fees unless the position of the United States was “substantially justified” or
special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(a). Plaintiff was a prevailing
party in this action and an award is appropriate. Accordingly, the Court ORDERS as follows:
           1. Plaintiff is awarded attorney’s fees in the amount of $7,300, to be paid by the Social
              Security Administration.
           2. The above award is subject to offset to satisfy any pre-existing debt Plaintiff may
              owe to the United States.
           3. If the Government is satisfied there is no debt owed by Plaintiff, the fee or any
              remainder following offset may be made payable directly to Plaintiff’s counsel, per
              the assignment attached to the motion.
       IT IS SO ORDERED.

                                                       s/ Roseann A. Ketchmark
                                                       ROSEANN A. KETCHMARK, JUDGE
                                                       UNITED STATES DISTRICT COURT

DATED: January 7, 2020
